CONCURRING OPINION
Oliver, Chief Judge:
While I agree with the ultimate conclusion of my learned colleagues, overruling the protest, my reasoning, as *214developed, infra, in reaching that conclusion does not follow the same line of thought.
The majority opinion very aptly characterizes the articles under consideration as small wooden-framed wall hangings. From an examination of the samples in evidence, it appears that each of the items in question shows figures of two small birds perched on branches with tiny leaves and flowers, all of which are attached, by adhesive, to a painted background. The entire setting of each conforms to the title — “Nature Study — Ruby Throated Humming Birds” (plaintiff’s exhibit 1) and “Nature Study — Wood Thrushes” (plaintiff’s exhibit 2) — on the back of the wooden frame of each article.
In Marshall Field & Co. v. United States, 45 C.C.P.A. (Customs) 72, C.A.D. 676, the Court of Customs and Patent Appeals discussed, very comprehensively, paragraph 1518, as modified. The cited case involved two different articles. One was described as “a wrought iron wall decoration using a fruit and leaf motif,” and was classified as “artificial fruits.” The other article was invoiced as “Iron pictures of 4 season flowers rusty finish with dull black wooden frame,” and consisted of “a species of three-dimensional monochrome pictorial compositions mounted in frames,” and was classified as “artificial flowers.” Although neither the provision for “artificial fruits” nor the provision for “artificial flowers” is involved herein, the reasoning followed and the statutory construction enunciated in the cited case can be applied with equal force and effect in the classification of the wall hangings involved in this case.
In the Marshall Field & Co. case, supra, the appellate court held that the iron wall decoration and the iron pictures were not within the provisions of paragraph 1518, as modified, as classified, but were properly classifiable according to the component material of chief value, i.e., as manufactures of metal, as claimed. In reaching its conclusion, the court reviewed several cases that discussed the provisions for artificial fruits and artificial flowers, and then stated as follows:
It will be seen from the cases above mentioned that many different factors were taken into consideration in determining whether the articles in each case were artificial fruits or flowers. These factors were not limited to the two questions of closeness of simulation and suitability to the ornamental uses of real flowers, referred to in the Cochran opinion but included others such as size, primary function, other recognized names, uses and applicable tariff act provisions, and ordinary common sense. The situation must be viewed as a whole.
The tariff laws are drafted in the language of commerce which is presumptively that in common use and no testimony as to common meaning is required to make out a case because such testimony, if offered, is merely advisory to the court. Hummel Chemical Co. v. United States, supra. We have before us samples of the merchandise which, in a case of this character, are most potent witnesses, United States v. The Halle Bros. Co., 20 C.C.P.A. (Customs) 219, T.D. 45995; *215United States v. Fred. Gretsch Mfg. Co., Inc., 28 C.C.P.A. (Customs) 26, C.A.D. 120.
In my view, the substance of the foregoing quotation is controlling in the case before us. In common understanding, the articles under consideration are readily discernible as wall hangings. No casual observer would refer to them as articles of natural grasses and leaves. They are finished products, arranged and decorated by an individual to depict settings of nature, and designed to be hung on a wall as attractive decorations. It is my considered opinion that these articles are not within the classes of merchandise covered by the provision in paragraph 1518, as modified, invoked by the collector.
I concur with the majority in holding, as they do, that the wall hangings in question are not properly classifiable as works of art and that the evidence adduced herein is not sufficient to show that the component material of chief value in these articles is wood, as alleged in the protest. Since plaintiff has failed to establish that the present merchandise is not provided for in any of the enumerated provisions of the tariff act, the claim for classification as nonenumerated manufactured articles cannot be supported. Package Machinery Co. v. United States, 41 C.C.P.A. (Customs) 63, C.A.D. 530.
On the basis of the present record and for the reasons hereinabove set forth, I will support the judgment herein, overruling the protest.